Title: From Thomas Jefferson to John de Neufville, 22 June 1792
From: Jefferson, Thomas
To: Neufville, John de



Sir
Philadelphia June 22. 1792.

The House of Representatives of the U.S. have been pleased to refer to me your Memorial praying to be reimbursed sundry advances in money and supplies in support of the American cause during the late war, and losses sustained by exertions to produce a commercial treaty between Holland and the U.S. with instructions to examine the same, and report my opinion thereon to the house at their next session. I must therefore ask the favor of you to furnish me with an account of those advances, supplies, and losses, with the proofs thereof as soon as you can conveniently, that the matter may be got ready for the house of representatives at their next meeting. I am Sir Your very humble servt.

Th: Jefferson

